Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21729 BlackRock Global Opportunities Equity Trust (Exact name of registrant as specified in charter) 100 Bellevue Parkway, Wilmington, DE 19809 (Address of principal executive offices) (Zip code) Robert S. Kapito, President BlackRock Global Opportunities Equity Trust 40 East 52nd Street, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: 888-825-2257 Date of fiscal year end: October 31, 2007 Date of reporting period: January 31, 2007 Item 1. Schedule of Investments. The Registrants unaudited schedule of investments as of the close of the reporting period pursuant to Rule 30b1-5 under the Investment Company Act of 1940 is as follows: PORTFOLIO OF INVESTMENTS (unaudited) JANUARY 31, 2007 BlackRock Global Opportunities Equity Trust (BOE) (Percentage of Net Assets) Shares Description Value LONG-TERM INVESTMENTS93.6% Common Stocks93.1% Australia2.8% Lion Nathan Ltd. $ Publishing & Broadcasting Ltd. QBE Insurance Group Ltd. SP AusNet St. George Bank Ltd. Total Australia Brazil1.6% Cia Energetica de Minas Gerais (ADR) Gerdau S.A. (ADR) Petroleo Brasileiro S.A. (ADR) Total Brazil Canada3.0% 1 Barrick Gold Corp. Canadian Imperial Bank of Commerce Teck Cominco Ltd., Class B TELUS Corp. Total Canada Channel Islands0.4% Eurocastle Investment Ltd. China1.1% 2 China Communications Services Corp. Ltd. 2 Industrial & Commercial Bank of China PetroChina Co. Ltd. (ADR) Total China Denmark1.1% Danske Bank A/S Finland2.0% Fortum Oyj Wartsila Oyj, B Shares Total Finland France3.1% 2 Alstom AXA S.A. Schneider Electric S.A. Societe Generale Total France Germany5.8% Deutsche Bank AG E.ON AG 2 Hannover Rueckversicherung AG IVG Immobilien AG K&S AG Linde AG Siemens AG Total Germany Greece0.7% Piraeus Bank S.A. Hong Kong3.6% ASM Pacific Technology Esprit Holdings Ltd. Guangdong Investment Ltd. Hang Lung Properties Ltd. Hong Kong Exchanges & Clearing Ltd. Kerry Properties Ltd. New World Development Co. Ltd. 1 BlackRock Global Opportunities Equity Trust (BOE) (continued) (Percentage of Net Assets) Shares Description Value Hong Kong(contd) Xinyi Glass Holding Co. Ltd. $ Total Hong Kong Italy4.6% ACEA S.p.A. AEM S.p.A. Credito Emiliano S.p.A. Enel S.p.A. Eni S.p.A. Unicredito Italiano S.p.A. Total Italy Japan2.9% Daito Trust Construction Co. Ltd. Mizuho Financial Group, Inc. 2 Nippon Commercial Investment Corp. (REIT) Nissan Motor Co. Ltd. (ADR) Sumitomo Mitsui Financial Group, Inc. Total Japan Luxembourg0.9% GAGFAH S.A. Oriflame Cosmetics S.A. Total Luxembourg Malaysia0.9% Maxis Communications Bhd Mexico0.5% Kimberly-Clark de Mexico S.A.B. de C.V. Netherlands3.2% 2 ASML Holding N.V. ING Groep N.V. Rodamco Europe N.V. SBM Offshore N.V. Total Netherlands Norway1.8% Orkla ASA Storebrand ASA Total Norway Philippines0.8% Philippine Long Distance Telephone Co. (ADR) 2 PNOC Energy Development Corp. Total Philippines Singapore1.4% Singapore Telecommunications Ltd. United Overseas Bank Ltd. Total Singapore South Africa0.5% Truworths Intl. Ltd. South Korea1.1% Hyundai Heavy Industries Spain0.5% Gestevision Telecinco S.A. Sweden2.9% Lindex AB Nordea Bank AB Skanska AB Svenska Cellulosa AB Total Sweden Switzerland2.6% Alcon, Inc. Nestle S.A. 2 Syngenta AG 2 BlackRock Global Opportunities Equity Trust (BOE) (continued) (Percentage of Net Assets) Shares Description Value Switzerland(contd) UBS AG $ Total Switzerland Taiwan0.8% Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) United Kingdom14.3% 2 Arriva Plc Brit Insurance Holdings Plc Cattles Plc Cobham Plc De La Rue Plc Debenhams Plc Diageo Plc Kelda Group Plc Legal & General Group Plc Marstons Plc Rexam Plc 2 Rio Tinto Plc Royal Dutch Shell Plc (ADR) Scottish & Southern Energy Plc Smiths Group Plc Tate & Lyle Plc United Utilities Plc Vodafone Group Plc (ADR) 3 Whitbread Plc Total United Kingdom United States28.2% A.G. Edwards, Inc. Abbott Laboratories 2 Akamai Technologies, Inc. Alaska Communications Systems Group, Inc. 2 Alexion Pharmaceuticals, Inc. Alliance Bernstein Holdings LP 1 Alltel Corp. 1 Altria Group, Inc. 2 Amgen, Inc. 1 Archer Daniels Midland Co. 1 Asbury Automotive Group, Inc. 1 AT&T, Inc. Atmos Energy Corp. 1 Bank of America Corp. BEA Systems, Inc. Bebe Stores, Inc. CBRE Realty Finance, Inc. Citigroup, Inc. 1 ConocoPhillips 1 Dominion Resources, Inc. Douglas Emmett, Inc. (REIT) 1 Exxon Mobil Corp. 1 H.J. Heinz Co. Highland Hospitality Corp. (REIT) Intl. Business Machines Corp. Johnson & Johnson Loews Corp. - Carolina Group McDonalds Corp. Merck & Co., Inc. 2 MGM Mirage 1 Microsoft Corp. Motorola, Inc. Nike, Inc. PepsiCo, Inc. Rohm & Haas Co. Starwood Hotels & Resorts Worldwide, Inc. Strategic Hotels & Resorts, Inc. (REIT) Stryker Corp. 3 BlackRock Global Opportunities Equity Trust (BOE) (continued) (Percentage of Net Assets) Shares Description Value United States(contd) Textron, Inc. $ UST, Inc. 2 Waters Corp. Windstream Corp. 2 Zimmer Holdings, Inc. Total United States Total Common Stocks Preferred Stock0.5% Germany0.5% Porsche AG, 0.60% Total Long-Term Investments (cost $284,724,920) SHORT-TERM INVESTMENTS4.7% Money Market Fund2.0% Fidelity Institutional Money Market Prime Portfolio Principal Amount U.S. Government and Agency Discount Notes2.7% 4 Federal Home Loan Bank Discount Notes, 5.00%, 2/01/07 Total Short-Term Investments (cost $16,085,089) Total investments before outstanding options written (cost $300,810,009 5 ) Contracts OUTSTANDING OPTIONS WRITTEN(1.2)% OUTSTANDING CALL OPTIONS WRITTEN(1.2)% ) A.G. Edwards, Inc., strike price $70, expires 03/19/07 ) ) Abbott Laboratories, strike price $55, expires 03/19/07 ) ) Abbott Laboratories, strike price $55, expires 05/21/07 ) ) AEM S.p.A., strike price 2.50 EUR, expires 03/16/07 ) ) Akamai Technologies, Inc., strike price $55, expires 02/19/07 ) ) Akamai Technologies, Inc., strike price $60, expires 05/21/07 ) ) Alaska Communications Systems Group, Inc., strike price $15.65, expires 02/16/07 ) ) Alaska Communications Systems Group, Inc., strike price $16.07, expires 03/16/07 ) ) Alcon, Inc., strike price $120, expires 02/19/07 ) ) Alcon, Inc., strike price $120, expires 03/19/07 ) ) Alexion Pharmaceuticals, Inc., strike price $45, expires 02/19/07 ) ) Alliance Bernstein Holdings LP, strike price $90, expires 03/19/07 ) ) Alltel Corp., strike price $60, expires 02/19/07 ) ) Alstom, strike price 96.24 EUR, expires 02/21/07 ) ) Altria Group, Inc., strike price $85, expires 03/19/07 ) ) Altria Group, Inc., strike price $87.11, expires 02/16/07 ) ) Altria Group, Inc., strike price $87.75, expires 04/20/07 ) ) Amgen, Inc., strike price $72.50, expires 02/19/07 ) ) Archer Daniels Midland Co., strike price $35, expires 02/19/07 ) ) Arriva Plc, strike price 7.74 GBP, expires 03/27/07 ) ) Asbury Automotive Group, Inc., strike price $23.69, expires 02/16/07 ) ) ASML Holding N.V., strike price $26, expires 03/23/07 ) ) ASML Holding N.V., strike price $26.25, expires 02/23/07 ) ) AT&T, Inc., strike price $35, expires 02/19/07 ) ) Atmos Energy Corp., strike price $31.79, expires 03/30/07 ) ) AXA S.A., strike price 32 EUR, expires 02/19/07 ) ) AXA S.A., strike price 32.79 EUR, expires 03/27/07 ) ) Bank of America Corp., strike price $55, expires 03/19/07 ) ) Barrick Gold Corp., strike price $30, expires 02/19/07 ) ) Barrick Gold Corp., strike price $30, expires 04/23/07 ) ) Brit Insurance Holdings Plc, strike price 3.17 GBP, expires 03/27/07 ) ) Canadian Imperial Bank of Commerce, strike price 100 CAD, expires 02/19/07 ) ) Canadian Imperial Bank of Commerce, strike price 101.93 CAD, expires 03/28/07 ) ) Cattles Plc, strike price 4.53 GBP, expires 03/27/07 ) ) CBRE Realty Finance, Inc., strike price $16.11, expires 03/16/07 ) ) Cia Energetica de Minas Gerais (ADR), strike price $48.81, expires 03/16/07 ) 4 BlackRock Global Opportunities Equity Trust (BOE) (continued) (Percentage of Net Assets) Contracts Description Value OUTSTANDING CALL OPTIONS WRITTEN(contd) ) Citigroup, Inc., strike price $55, expires 03/30/07 $ ) ) Cobham Plc, strike price 2.05 GBP, expires 04/03/07 ) ) ConocoPhillips, strike price $68, expires 02/23/07 ) ) ConocoPhillips, strike price $70, expires 05/21/07 ) ) Credito Emiliano S.p.A., strike price 11.30 EUR, expires 03/27/07 ) ) Daito Trust Construction Co. Ltd., strike price 5,857.22 JPY, expires 03/08/07 ) ) Danske Bank A/S, strike price 250 DKK, expires 03/27/07 ) ) De La Rue Plc, strike price 6.61 GBP, expires 03/27/07 ) ) Debenhams Plc, strike price 1.91 GBP, expires 03/27/07 ) ) Deutsche Bank AG, strike price 105 EUR, expires 02/19/07 ) ) Deutsche Bank AG, strike price 110 EUR, expires 04/03/07 ) ) Diageo Plc, strike price 9.95 GBP, expires 03/27/07 ) ) Dominion Resources, Inc., strike price $82.50, expires 03/30/07 ) ) Dominion Resources, Inc., strike price $85, expires 04/23/07 ) ) Dominion Resources, Inc., strike price $86, expires 05/18/07 ) ) E.ON AG, strike price 105 EUR, expires 02/16/07 ) ) Enel S.p.A., strike price 8 EUR, expires 02/19/07 ) ) Eni S.p.A., strike price 25.09 EUR, expires 03/27/07 ) ) Eurocastle Investment Ltd., strike price 39.21 EUR, expires 02/21/07 ) ) Exxon Mobil Corp., strike price $75, expires 03/19/07 ) ) Exxon Mobil Corp., strike price $75, expires 04/23/07 ) ) Exxon Mobil Corp., strike price $80, expires 02/19/07 ) ) Fortum Oyj, strike price 20.60 EUR, expires 03/27/07 ) ) Gerdau S.A. (ADR), strike price $16.63, expires 02/16/07 ) ) Gerdau S.A. (ADR), strike price $17.50, expires 03/19/07 ) ) Gestevision Telecinco S.A., strike price 21.37 EUR, expires 03/27/07 ) ) H.J. Heinz Co., strike price $46.25, expires 02/23/07 ) ) H.J. Heinz Co., strike price $47, expires 03/23/07 ) ) Hannover Rueckversicherung AG, strike price 34.83 EUR, expires 03/27/07 ) ) Hannover Rueckversicherung AG, strike price 35.34 EUR, expires 03/27/07 ) ) Highland Hospitality Corp. (REIT), strike price $14.30, expires 02/16/07 ) ) Highland Hospitality Corp. (REIT), strike price $15.70, expires 03/16/07 ) ) ING Groep N.V., strike price 34.48 EUR, expires 04/03/07 ) ) Intl. Business Machines Corp., strike price $102, expires 03/23/07 ) ) IVG Immobilien AG, strike price 37.57 EUR, expires 04/03/07 ) ) Johnson & Johnson, strike price $68.65, expires 03/16/07 ) ) K&S AG, strike price 82.42 EUR, expires 04/03/07 ) ) Kelda Group Plc, strike price 9.36 GBP, expires 04/03/07 ) ) Kimberly-Clark de Mexico S.A.B. de C.V., strike price 49.35 MXN, expires 03/23/07 ) ) Legal & General Group Plc, strike price 1.60 GBP, expires 03/27/07 ) ) Linde AG, strike price 84 EUR, expires 04/20/07 ) ) Lindex AB, strike price 97.34 SEK, expires 04/03/07 ) ) Loews Corp. - Carolina Group, strike price $65, expires 02/19/07 ) ) Loews Corp. - Carolina Group, strike price $70, expires 03/19/07 ) ) McDonalds Corp., strike price $45, expires 02/16/07 ) ) McDonalds Corp., strike price $45, expires 03/19/07 ) ) Merck & Co., Inc., strike price $45, expires 02/19/07 ) ) Merck & Co., Inc., strike price $47.50, expires 03/19/07 ) ) MGM Mirage, strike price $60, expires 02/19/07 ) ) MGM Mirage, strike price $70, expires 03/19/07 ) ) MGM Mirage, strike price $75, expires 03/19/07 ) ) Microsoft Corp., strike price $31.50, expires 03/30/07 ) ) Microsoft Corp., strike price $32.50, expires 04/23/07 ) ) Mizuho Financial Group, Inc., strike price 879,373.57 JPY, expires 03/08/07 ) ) Motorola, Inc., strike price $20, expires 03/19/07 ) ) Nestle S.A., strike price 446.42 CHF, expires 04/03/07 ) ) Nike, Inc., strike price $100, expires 02/19/07 ) ) Nike, Inc., strike price $100, expires 03/19/07 ) ) Nissan Motor Co. Ltd. (ADR), strike price $24.68, expires 02/16/07 ) ) Nissan Motor Co. Ltd. (ADR), strike price $24.75, expires 03/16/07 ) ) Nordea Bank AB, strike price 107.39 SEK, expires 03/27/07 ) ) Oriflame Cosmetics S.A., strike price 276 SEK, expires 03/27/07 ) ) Orkla ASA, strike price 354.74 NOK, expires 03/27/07 ) ) PepsiCo, Inc., strike price $63.50, expires 02/16/07 ) ) PetroChina Co. Ltd. (ADR), strike price $135, expires 03/19/07 ) 5 BlackRock Global Opportunities Equity Trust (BOE) (continued) (Percentage of Net Assets) Contracts Description Value OUTSTANDING CALL OPTIONS WRITTEN(contd) ) PetroChina Co. Ltd. (ADR), strike price $140, expires 02/19/07 $ ) ) Petroleo Brasileiro S.A. (ADR), strike price $100, expires 02/19/07 ) ) Petroleo Brasileiro S.A. (ADR), strike price $105, expires 04/23/07 ) ) Philippine Long Distance Telephone Co. (ADR), strike price $50, expires 02/19/07 ) ) Piraeus Bank S.A., strike price 26.98 EUR, expires 03/27/07 ) ) Porsche AG, strike price 1 EUR, expires 03/27/07 ) ) Rexam Plc, strike price 5.62 GBP, expires 03/27/07 ) ) Rio Tinto Plc, strike price 29 GBP, expires 02/16/07 ) ) Rodamco Europe N.V., strike price 98 EUR, expires 03/16/07 ) ) Rohm & Haas Co., strike price $55, expires 04/23/07 ) ) Royal Dutch Shell Plc (ADR), strike price $70, expires 03/19/07 ) ) Royal Dutch Shell Plc (ADR), strike price $72, expires 02/16/07 ) ) SBM Offshore N.V., strike price 27 EUR, expires 02/16/07 ) ) Schneider Electric S.A., strike price 95 EUR, expires 03/16/07 ) ) Scottish & Southern Energy Plc, strike price 14.78 GBP, expires 03/27/07 ) ) Skanska AB, strike price 147.29 SEK, expires 04/03/07 ) ) Smiths Group Plc, strike price 9.85 GBP, expires 03/27/07 ) ) Societe Generale, strike price 135.85 EUR, expires 04/30/07 ) ) Starwood Hotels & Resorts Worldwide, Inc., strike price $65, expires 02/19/07 ) ) Storebrand ASA, strike price 87.36 NOK, expires 04/03/07 ) ) Strategic Hotels & Resorts, Inc. (REIT), strike price $20.98, expires 03/16/07 ) ) Stryker Corp., strike price $60, expires 03/19/07 ) ) Sumitomo Mitsui Financial Group, Inc., strike price 1,235,811.60 JPY, expires 03/08/07 ) ) Svenska Cellulosa AB, strike price 383 SEK, expires 04/03/07 ) ) Syngenta AG, strike price 236.11 CHF, expires 04/03/07 ) ) Taiwan Semiconductor Manufacturing Co. Ltd. (ADR), strike price $11.25, expires 03/16/07 ) ) Tate & Lyle Plc, strike price 6.38 GBP, expires 04/03/07 ) ) Teck Cominco Ltd., Class B, strike price 95 CAD, expires 05/21/07 ) ) Teck Cominco Ltd., Class B, strike price 98 CAD, expires 02/19/07 ) ) TELUS Corp., strike price 58 CAD, expires 02/19/07 ) ) TELUS Corp., strike price 58 CAD, expires 03/19/07 ) ) Textron, Inc., strike price $100, expires 02/19/07 ) ) Truworths Intl. Ltd., strike price 31.74 ZAR, expires 03/28/07 ) ) Truworths Intl. Ltd., strike price 35.75 ZAR, expires 04/03/07 ) ) UBS AG, strike price 78 CHF, expires 03/16/07 ) ) Unicredito Italiano S.p.A., strike price 6.68 EUR, expires 02/21/07 ) ) United Utilities Plc, strike price 7.67 GBP, expires 03/27/07 ) ) UST, Inc., strike price $58, expires 03/30/07 ) ) UST, Inc., strike price $58.12, expires 02/16/07 ) ) UST, Inc., strike price $60, expires 04/23/07 ) ) Vodafone Group Plc (ADR), strike price $27.50, expires 04/23/07 ) ) Vodafone Group Plc (ADR), strike price $30, expires 03/19/07 ) ) Wartsila Oyj, B Shares, strike price 41.45 EUR, expires 03/27/07 ) ) Waters Corp., strike price $54.27, expires 03/16/07 ) ) Whitbread Plc, strike price 17.02 GBP, expires 03/27/07 ) ) Windstream Corp., strike price $14, expires 02/05/07 ) ) Zimmer Holdings, Inc., strike price $80, expires 02/19/07 ) ) Zimmer Holdings, Inc., strike price $85, expires 03/19/07 ) Total Outstanding Call Options Written (premium received ($3,561,629)) ) OUTSTANDING PUT OPTIONS WRITTEN0.0% ) Alexion Pharmaceuticals, Inc., strike price $40, expires 02/19/07 ) ) Siemens AG, strike price 84 EUR, expires 02/16/07 ) Total Outstanding Put Options Written (premium received ($14,533)) ) Total outstanding options written (premium received ($3,576,162)) ) Total investments net of outstanding options written97.0% $ Other assets in excess of liabilities3.0% Net Assets100.0% $ 1 Security, or a portion thereof, pledged as collateral for outstanding options written. 2 Non-income producing security. 3 Security is fair valued. 4 Rate shown is the yield to maturity as of the date of purchase. 6 BlackRock Global Opportunities Equity Trust (BOE) (continued) (Percentage of Net Assets) 5 Cost for federal income tax purposes is $302,464,497. The net unrealized appreciation on a tax basis is $36,730,726, consisting of $38,738,484 gross unrealized appreciation and $2,007,758 gross unrealized depreciation. KEY TO ABBREVIATIONS ADR  American Depositary Receipt JPY  Japanese Yen AUD  Australian Dollar MXN  Mexican Peso CAD  Canadian Dollar NOK  Norwegian Krone CHF  Swiss Franc REIT  Real Estate Investment Trust DKK  Danish Krone SEK  Swedish Krona EUR  Euro SGD  Singapore Dollar GBP  British Pound ZAR  South African Rand HKD  Hong Kong Dollar 7 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have evaluated the Registrant's disclosure controls and procedures within 90 days of this filing and have concluded, as of that date, that the Registrants disclosure controls and procedures were reasonably designed to ensure that information required to be disclosed by the Registrant in this Form N-Q was recorded, processed, summarized, and reported within the required time periods and that information to be disclosed by the Registrant in this Form N-Q was accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a -3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications of the Registrants Principal Executive and Financial Officers pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached as EX-99.CERT. 8 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BlackRock Global Opportunities Equity Trust By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert S. Kapito Name: Robert S. Kapito Title: President and Principal Executive Officer Date: March 28, 2007 By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: March 28, 2007 9
